DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electronic control unit in claim 1, 15, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 6, 8-9, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-9 of U.S. Patent No. 10571562 in view of Stebbins et al (US 20140346823). U.S. Patent No. 10571562 claims (claim 1) vehicular sensing system, said vehicular sensing system (claim 1) comprising: a plurality of radio frequency (RF) sensor units disposed at a vehicle equipped with said vehicular sensing system, wherein individual RF sensor units of said plurality of RF sensor units, when disposed at the equipped vehicle, have respective fields of sensing exterior of the equipped vehicle (claim 1); wherein each RF sensor unit of said plurality of said RF sensor units has multiple input multiple output (MIMO) operation (claim 1); wherein each RF sensor unit of said plurality of RF sensor units comprises a plurality of transmitting antennae and a plurality of receiving antennae, with each transmitting antenna transmitting RF signals and each receiving antenna receiving RF signals (claim 1); wherein each RF sensor unit of said plurality of RF sensor units comprises an analog to digital converter and a data processor (claim 1); wherein said data processor of each RF sensor unit of said plurality of RF sensor units processes data provided from the receiving antennae of the respective RF sensor unit and generates an output of the respective RF sensor unit (claim 1); an electronic control unit (ECU) disposed at the equipped vehicle; wherein outputs of respective RF sensor units of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU, and wherein said ECU, responsive to received outputs of said plurality of RF sensor units, detects objects present exterior the vehicle and within the field of US Patent 10571562 does not claim responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle. Stebbins teaches (claim 1) responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle (para 24, “forward collision warning, lane departure warning systems, lane keeping assist systems, front park assist systems, rear park assist systems, front and rear automatic braking  systems, rear cross traffic alert systems, ”). It would have been obvious to modify US Patent 10571562 to include responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle because it would have prevent the vehicle from crashing into another vehicle. 
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of US Patent 10571562 in view of Stebbins and Le Merrer et al (US 20160200275). Claim 1 is rejected as described above. US Patent 10571562 claims (claim 3) said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle (claim 2), (claim 4) said plurality of RF sensor units has at least a 40 m range for detection of other vehicles present exterior of the vehicle (claim 1). Le Merrer teaches (claim 3 and 4) the field of sensing of at least one RF sensor unit of said plurality of RF sensor units (para 6, “Radar sensors provide a number of valuable inputs, including the ability to detect the range to the closest object with a high degree of accuracy (e.g. 5 cm)”). It would have been obvious to modify US Patent 10571562 in view of Stebbins to include the field of sensing of at least one RF sensor unit of said plurality of RF sensor units because at least one sensor is require to scan an area.
Claims 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 3 of US Patent 10571562 in view of Stebbins and Pleva et al (US 6642908). Claim 1 is rejected as described above US Patent 10571562 claims (claim 5) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU (claim 3). Pleva teaches (Claim 5) ECU using a communication protocol of the equipped vehicle (fig 2 and col 4, lines 28-43 and col 3, line 66 to col 4 line 16, “The radar ”) and (claim 7) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle (col 14, lines 53-67, “An electronics portion 270 of the SOD system includes the DSP 262, a power supply 272 and a connector 274 through which signal buses 42, 46 (FIG. 1) are coupled between the SOD system and the vehicle 40 (FIG. 1). The digital interface unit 36 (FIG. 1) is provided in the form of a controller area network (CAN) transceiver”). It would have been obvious to modify US Patent 10571562 in view of Stebbins to include ECU using a communication protocol of the equipped vehicle and the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle because each is merely a substitution of a well known method to send data to a processor to be processed with no new or unexpected results.
Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, and 7 of US Patent 10571562 in view of Stebbins and Lewis (US 4319242). Claim 1 is rejected as described above. US Patent 10571562 claims (claim 10) while only one transmitting antenna and one receiving antenna are used by the individual RF sensor unit of said plurality of RF sensor units, and responsive to exterior the vehicle and within the field of sensing of the individual RF sensor unit of said plurality of RF sensor units, the number of transmitting antenna and receiving antenna utilized by the individual RF sensor unit of said plurality of RF sensor units is increased (claim 6) and (claim 11) said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units responsive to received outputs of said plurality of RF sensor units (claim 7). Lewis teaches (claim 10) said ECU detecting presence of one or more objects (col 1, lines 25-US Patent 10571562 in view of Stebbins to include said ECU detecting presence of one or more objects and said plurality of RF sensor units responsive to a quantity of objects detected by said ECU because it is merely a type of complexity of an environment that radar systems deal with regularly.
Claims 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 15 of US Patent 10571562 in view of Stebbins and Pleva et al (US 6642908). US Patent 10571562 claims (claim 15) a vehicular sensing system, said vehicular sensing system (claim 10) comprising: a plurality of radio frequency (RF) sensor units disposed at a vehicle equipped with said vehicular sensing system (claim 10), wherein individual RF sensor units of said plurality of RF sensor units, when disposed at the equipped vehicle, have respective fields of sensing exterior of the equipped vehicle (claim 10); (claim 15) wherein each RF sensor unit of said plurality of said RF sensor units has multiple input multiple output (MIMO) operation (claim 10); (claim 10) wherein each RF sensor unit of said plurality of RF sensor units comprises a plurality of transmitting antennae and a plurality of receiving antennae, with each transmitting antenna transmitting RF signals and each receiving antenna receiving RF signals (claim 10), (claim 15) wherein each RF sensor unit of said plurality of RF sensor units comprises an analog to digital converter and a data processor (claim 10), (claim 15) wherein said data processor of each RF sensor unit of said plurality of RF sensor units processes data provided from the receiving antennae of the respective RF sensor unit and  US Patent 10571562 does not claim each RF sensor unit of said plurality of RF sensor units comprises a unitary module that is configured to be disposed behind a vehicle component, responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides vehicle detection for an automatic emergency braking system of the vehicle, the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using a communication protocol of the equipped vehicle, and the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle. Pleva teaches (claim 15) each RF sensor unit of said plurality of RF sensor units comprises a unitary module that is configured to be disposed behind a vehicle component; (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”), (claim 16) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using a communication protocol of the equipped vehicle (fig 2 and col 4, lines 28-43 The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle”), (claim 17) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle (col 14, lines 53-67, “An electronics portion 270 of the SOD system includes the DSP 262, a power supply 272 and a connector 274 through which signal buses 42, 46 (FIG. 1) are coupled between the SOD system and the vehicle 40 (FIG. 1). The digital interface unit 36 (FIG. 1) is provided in the form of a controller area network (CAN) transceiver”). It would have been obvious to modify US Patent 10571562 to include each RF sensor unit of said plurality of RF sensor units comprises a unitary module that is configured to be disposed behind a vehicle component because it is one of multiple place to place a sensor with no new or unexpected results. It would have been obvious to modify US Patent 10571562 to include the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using a communication protocol of the equipped vehicle because it is merely a substitution of a well-known method to communicate data to a processor with no new or unexpected results. It would have been obvious to modify US Patent 10571562 to include the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle because it is merely a substitution of a well known method to communicate data to a processor with no new or unexpected results. Stebbins et al (US 20140346823). Stebbins teaches (claim 15) responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides vehicle detection for an automatic emergency braking system of the vehicle (para 24, “forward collision warning, lane departure warning systems, lane keeping assist systems, front park assist systems, rear park assist systems, front and rear automatic braking  systems, rear cross traffic alert systems, adaptive US Patent 10571562 to include responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle because it would have prevent the vehicle from crashing into another vehicle. 
Claims 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 and 13 of US Patent 10571562 in view of Stebbins, Pleva, and Lewis (US 4319242). US Patent 10571562 claims (claim 19) said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units detected by said ECU responsive to received outputs of said plurality of RF sensor units (claim 13). Lewis teaches (claim 19) said plurality of RF sensor units responsive to a quantity of objects detected by said ECU (col 1, lines 25-35, “The present invention exploits the high data-rate to increase the number of tracked targets at a lower data-rate per target by time-sharing the radars among the antennas, so that N antennas track N targets and each radar tracks all the targets”). It would have been obvious to modify US Patent 10571562 in view of Stebbins and Pleva to include said plurality of RF sensor units responsive to a quantity of objects detected by said ECU because it is merely a type of complexity of an environment that radar systems deal with regularly.
Claims 21, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 18 of US Patent 10571562 in view of Stebbins, and Le Merrer. US Patent 10571562 claims (claim 21) a vehicular sensing system, said vehicular sensing system (claim 16) comprising: (claim 21) a plurality of radio frequency (RF) sensor units disposed at a vehicle equipped with said vehicular sensing system, wherein individual RF sensor units of said plurality of RF sensor units, when disposed at the equipped vehicle, have US Patent 10571562 does not claim said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units and esponsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of Le Merrer teaches (claim 21) said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units (para 6, “Radar sensors provide a number of valuable inputs, including the ability to detect the range to the closest object with a high degree of accuracy (e.g. 5 cm)”). It would have been obvious to modify US Patent 10571562 to include said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units because at least one sensor is require to scan an area. Stebbins teaches (claim 21) responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of the vehicle (para 24, “forward collision warning, lane departure warning systems, lane keeping assist systems, front park assist systems, rear park assist systems, front and rear automatic braking  systems, rear cross traffic alert systems, adaptive cruise control (ACC) systems, side blind spot detection systems, lane change alert systems, driver attention systems, front pedestrian detection systems, and rear pedestrian detection systems”). It would have been obvious to modify US Patent 10571562 to include responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of the vehicle because it would have prevent the vehicle from crashing into another vehicle.
Claims 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US Patent 10571562 in view of Stebbins, and Le Merrer, and Pleva. Claim 21 is rejected as described above. Pleva teaches (claim 22) the outputs of said The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle”), (claim 23) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle (col 14, lines 53-67, “An electronics portion 270 of the SOD system includes the DSP 262, a power supply 272 and a connector 274 through which signal buses 42, 46 (FIG. 1) are coupled between the SOD system and the vehicle 40 (FIG. 1). The digital interface unit 36 (FIG. 1) is provided in the form of a controller area network (CAN) transceiver”). It would have been obvious to modify US Patent 10571562 to include the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using a communication protocol of the equipped vehicle because it is merely a substitution of a well-known method to communicate data to a processor with no new or unexpected results. It would have been obvious to modify US Patent 10571562 to include the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle because it is merely a substitution of a well-known method to communicate data to a processor with no new or unexpected results.
Claims 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 20 of US Patent 10571562 in view of Stebbins, and Le Merrer, and Lewis (US 4319242). Claim 21 is rejected as described above. US Patent 10571562 (claim 25) said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor detected by said ECU responsive to received outputs of said plurality of RF sensor units (claim 20). Lewis teaches (claim 25) said plurality of The present invention exploits the high data-rate to increase the number of tracked targets at a lower data-rate per target by time-sharing the radars among the antennas, so that N antennas track N targets and each radar tracks all the targets”). It would have been obvious to modify US Patent 10571562 in view of Stebbins and Le Merrer to include said plurality of RF sensor units responsive to a quantity of objects because it is merely a type of complexity of an environment that radar systems deal with regularly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-5, 7, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva et al (US 6642908) in view of Stebbins et al (US 20140346823) and Quinn (US 20160107579). Pleva teaches (claim 1) a vehicular sensing system, said vehicular sensing system (fig 8) comprising: a plurality of radio frequency (RF) sensor units disposed at a vehicle equipped with said vehicular sensing system, wherein individual RF sensor units of said plurality of RF sensor units, when disposed at the equipped vehicle, have respective fields of sensing exterior of the equipped vehicle (fig 2 and col 5, lines 12-22, “With the particular configuration shown in FIG. 2, four coverage zones 66a-66d are used. Each of the coverage zones 66a-66d utilizes one or more RF detection systems”); wherein each RF sensor unit of said plurality of said RF sensor units has multiple input multiple output (MIMO) operation (col 5, lines 12-22, “The RF detection system ; wherein each RF sensor unit of said plurality of RF sensor units comprises a plurality of transmitting antennae and a plurality of receiving antennae, with each transmitting antenna transmitting RF signals and each receiving antenna receiving RF signals (col 15, lines 1-14, “A signal bus 284 is coupled to antenna switch circuits 286, 288 in order to provide control signals to drive the switches which comprise the switch circuits. Circuits 286, 288 can include switches (e.g. switches 105, 106 of FIG. 5), phase lines (e.g. lines 103a-103h of FIG. 5) and a beamforming circuit (e.g. Butler matrix beamforming circuit 98 in FIG. 5). Also provided in the electronics portion 270 of the SOD system is a memory 190 in which software instructions, or code and data are stored. In the illustrative embodiment of FIG. 12, the memory 190 is provided as a flash memory 190”); wherein each RF sensor unit of said plurality of RF sensor units comprises an analog to digital converter and a data processor (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing”); wherein said data processor of each RF sensor unit of said plurality of RF sensor units processes data provided from the receiving antennae of the respective RF sensor unit and generates an output of the respective RF sensor unit (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing” and col 15, lines 43-52); an electronic control unit (ECU) disposed at the equipped vehicle; the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing” and col 3, line 66 to col 4, line 17, “The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle. These output signals may include a range signal indicative of a range associated with the target, a range rate signal indicative of a range rate associated with the target and an azimuth signal indicative of the azimuth associated with the target relative to the vehicle 40. The output signals may be coupled to a control unit of the vehicle 40 for various uses such as in an intelligent cruise control system or a collision avoidance system”); and (claim 2) responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of the vehicle (para 24, “forward collision warning, lane departure warning systems, lane keeping assist systems, front park assist systems, rear park assist systems, front and rear automatic braking systems, rear cross traffic alert systems, adaptive cruise control (ACC) systems, side blind spot detection systems, lane change alert systems, driver attention systems, front pedestrian detection systems, and rear pedestrian detection systems”), (claim 5) the The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle”), (claim 7) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle (col 3, line 66 to col 4 line 16, “The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle”), (claim 12) each RF sensor unit of said plurality of RF sensor units comprises a unitary module that is configured to be disposed behind a vehicle component (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”), (claim 13) the vehicle component comprises one of a front bumper of the vehicle, a front grille of the vehicle, a rear bumper of the vehicle, a side panel of the vehicle, and a housing of an exterior mirror of the vehicle (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”), (claim 14) each RF sensor unit of said plurality of RF sensor units comprises a radar system-on-chip device (fig 3). Pleva does not teach responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle, said plurality of RF sensor units has at least a 20 m range for detection of pedestrians present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units and said plurality of RF sensor units has at least a 40 m range for detection of other vehicles present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said Stebbins et al (US 20140346823). Stebbins teaches (claim 1) responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle (para 24, “forward collision warning, lane departure warning systems, lane keeping assist systems, front park assist systems, rear park assist systems, front and rear automatic braking systems, rear cross traffic alert systems, adaptive cruise control (ACC) systems, side blind spot detection systems, lane change alert systems, driver attention systems, front pedestrian detection systems, and rear pedestrian detection systems”). It would have been obvious to modify Pleva to include responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides pedestrian detection for an automatic emergency braking system of the vehicle because it is merely one of multiple implementation of a vehicular radar with no new or unexpected results. Quinn teaches (claim 1) said plurality of RF sensor units has at least a 20 m range for detection of pedestrians present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units and (claim 4) said plurality of RF sensor units has at least a 40 m range for detection of other vehicles present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units (para 237, “The side sensors 125 and rear sensors 124 also preferably include short-range devices to monitor oncoming traffic beside and behind the vehicle 101, each having a 60.degree. field of view angle and 40 m detection range in one embodiment”). It would have been obvious to modify Pleva to include said plurality of RF sensor units has at least a 20 m range for detection of pedestrians present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units and said plurality of RF sensor units has at least a 40 m range for detection of other vehicles present exterior of the vehicle and within the .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn as applied to claim 2 above, and further in view of Le Merrer et al (US 20160200275). Le Merrer teaches (claim 3) said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units (para 6, “Radar sensors provide a number of valuable inputs, including the ability to detect the range to the closest object with a high degree of accuracy (e.g. 5 cm)”). It would have been obvious to modify Pleva in view of Stebbins and Quinn to include said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units because it would indicate to the device to initiate a safety mechanism.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn as applied to claim 5 above, and further in view of Burt et al (US 20170326977). Burt teaches (claim 6) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using an Ethernet protocol (para 85, “It is to be understood that other communications network arrangements may be employed other than a CAN bus 1CAN such as a flexray automotive communication bus, Ethernet communication bus or any other suitable communications network arrangement”). It would have been obvious to modify Pleva in view of Stebbins and Quinn to include the outputs of said plurality 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn as applied to claim 1 above, and further in view of Lee et al (US 20140022109). Lee teaches (claim 8) during operation, the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units is adjustable (para 7, “In some examples, the radar circuit may be dynamically reconfigured to allocate an adjustable number of channels to each of the transmit and receive antenna circuits”). It would have been obvious to modify Pleva in view of Stebbins and Quinn to include during operation, the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units is adjustable because as more object come into view the more transmitters and receivers are need to detect them.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn in view of Lee as applied to claim 8 above, and further in view of Addison et al (US 20160131744). Addison teaches (claim 9) responsive to said ECU not detecting presence of an object exterior the vehicle and within the field of sensing of an individual RF sensor unit of said plurality of RF sensor units, only one transmitting antenna and one receiving antenna is used by that individual RF sensor unit of said plurality of RF sensor units (para 23, “In a radar processing environment, a radar source emits a signal and a sensor detects a returned signal. The returned signal may be acquired in a time domain by at least one antenna, in particular by several antennas”, In all environments Addison has a transmitter and receiver gathering data.). It would have been obvious to modify Pleva in view of Stebbins and Quinn in view of Lee to include responsive to said ECU not detecting presence of an object exterior the vehicle and within the field of sensing of an individual RF sensor unit of said plurality .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn in view of Lee in view of Addison as applied to claim 9 above, and further in view of Lewis (US 4319242). Lewis teaches (claim 10) while only one transmitting antenna and one receiving antenna are used by the individual RF sensor unit of said plurality of RF sensor units, and responsive to said ECU detecting presence of one or more objects exterior the vehicle and within the field of sensing of the individual RF sensor unit of said plurality of RF sensor units, the number of transmitting antenna and receiving antenna utilized by the individual RF sensor unit of said plurality of RF sensor units is increased (col 1, lines 25-35, “The present invention exploits the high data-rate to increase the number of tracked targets at a lower data-rate per target by time-sharing the radars among the antennas, so that N antennas track N targets and each radar tracks all the targets”). It would have been obvious to modify Pleva in view of Stebbins and Quinn in view of Lee in view of Addison to include while only one transmitting antenna and one receiving antenna are used by the individual RF sensor unit of said plurality of RF sensor units, and responsive to said ECU detecting presence of one or more objects exterior the vehicle and within the field of sensing of the individual RF sensor unit of said plurality of RF sensor units, the number of transmitting antenna and receiving antenna utilized by the individual RF sensor unit of said plurality of RF sensor units is increased because as more object come into view the more transmitters and receivers are need to detect them.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn in view of Lee in view of Addison as applied to claim 8 above, and further in view of Lewis (US 4319242). Lewis teaches (claim 11) said ECU adjusts the number The present invention exploits the high data-rate to increase the number of tracked targets at a lower data-rate per target by time-sharing the radars among the antennas, so that N antennas track N targets and each radar tracks all the targets). It would have been obvious to modify Pleva in view of Stebbins and Quinn in view of Lee to include said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units responsive to a quantity of objects detected by said ECU responsive to received outputs of said plurality of RF sensor units because as more object come into view the more transmitters and receivers are need to detect them.
Claim 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva et al (US 6642908) in view of Stebbins et al (US 20140346823) and Quinn (US 20160107579). Pleva teaches (claim 15) vehicular sensing system, said vehicular sensing system (fig 8) comprising: a plurality of radio frequency (RF) sensor units disposed at a vehicle equipped with said vehicular sensing system, wherein individual RF sensor units of said plurality of RF sensor units, when disposed at the equipped vehicle, have respective fields of sensing exterior of the equipped vehicle (fig 2 and col 5, lines 12-22, “With the particular configuration shown in FIG. 2, four coverage zones 66a-66d are used. Each of the coverage zones 66a-66d utilizes one or more RF detection systems”); wherein each RF sensor unit of said plurality of RF sensor units comprises a unitary module that is configured to be disposed behind a vehicle component (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”); wherein each RF The RF detection system utilizes an antenna system which provides multiple beams in each of the coverage zones 66a-66d”); wherein each RF sensor unit of said plurality of RF sensor units comprises a plurality of transmitting antennae and a plurality of receiving antennae, with each transmitting antenna transmitting RF signals and each receiving antenna receiving RF signals (col 15, lines 1-14, “A signal bus 284 is coupled to antenna switch circuits 286, 288 in order to provide control signals to drive the switches which comprise the switch circuits. Circuits 286, 288 can include switches (e.g. switches 105, 106 of FIG. 5), phase lines (e.g. lines 103a-103h of FIG. 5) and a beamforming circuit (e.g. Butler matrix beamforming circuit 98 in FIG. 5). Also provided in the electronics portion 270 of the SOD system is a memory 190 in which software instructions, or code and data are stored. In the illustrative embodiment of FIG. 12, the memory 190 is provided as a flash memory 190”); wherein each RF sensor unit of said plurality of RF sensor units comprises an analog to digital converter and a data processor (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing”); wherein said data processor of each RF sensor unit of said plurality of RF sensor units processes data provided from the receiving antennae of the respective RF sensor unit and generates an output of the respective RF sensor unit (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to and col 15, lines 43-52); an electronic control unit (ECU) disposed at the equipped vehicle; wherein outputs of respective RF sensor units of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU, and wherein said ECU, responsive to received outputs of said plurality of RF sensor units, detects objects present exterior the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing” and col 3, line 66 to col 4, line 17, “The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle. These output signals may include a range signal indicative of a range associated with the target, a range rate signal indicative of a range rate associated with the target and an azimuth signal indicative of the azimuth associated with the target relative to the vehicle 40. The output signals may be coupled to a control unit of the vehicle 40 for various uses such as in an intelligent cruise control system or a collision avoidance system” and col 4, lines 44-53); (claim 16) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using a communication protocol of the equipped vehicle (fig 2 and col 4, lines 28-43 and col 3, line 66 to col 4 line 16, “The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle”); (claim 17) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle (col 14, lines 53-67, “An electronics , (claim 20) the vehicle component comprises one of a front bumper of the vehicle, a front grille of the vehicle, a rear bumper of the vehicle, a side panel of the vehicle, and a housing of an exterior mirror of the vehicle (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”). Pleva does not teach said plurality of RF sensor units has at least a 40 m range for detection of other vehicles present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units; and responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides vehicle detection for an automatic emergency braking system of the vehicle. Stebbins teaches (claim 1) responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides vehicle detection for an automatic emergency braking system of the vehicle (para 24, “forward collision warning, lane departure warning systems, lane keeping assist systems, front park assist systems, rear park assist systems, front and rear automatic braking systems, rear cross traffic alert systems, adaptive cruise control (ACC) systems, side blind spot detection systems, lane change alert systems, driver attention systems, front pedestrian detection systems, and rear pedestrian detection systems”). It would have been obvious to modify Pleva to include responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides vehicle detection for an automatic emergency braking system of the vehicle because it is merely one of multiple implementation of a vehicular radar with no new or unexpected results. Quinn teaches (claim The side sensors 125 and rear sensors 124 also preferably include short-range devices to monitor oncoming traffic beside and behind the vehicle 101, each having a 60.degree. field of view angle and 40 m detection range in one embodiment”). It would have been obvious to modify Pleva to include said plurality of RF sensor units has at least a 40 m range for detection of other vehicles present exterior of the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units because it is merely one of multiple implementation of a vehicular radar distance with no new or unexpected results.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn as applied to claim 15 above, and further in view of Lee et al (US 20140022109). Lee teaches (claim 8) during operation, the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units is adjustable (para 7, “In some examples, the radar circuit may be dynamically reconfigured to allocate an adjustable number of channels to each of the transmit and receive antenna circuits”). It would have been obvious to modify Pleva in view of Stebbins and Quinn to include during operation, the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units is adjustable because as more object come into view the more transmitters and receivers are need to detect them.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Quinn in view of Lee as applied to claim 18 above, and further in view of Lewis (US 4319242). Lewis teaches (claim 19) said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units responsive to a quantity of objects detected by said ECU responsive to received outputs of said plurality of The present invention exploits the high data-rate to increase the number of tracked targets at a lower data-rate per target by time-sharing the radars among the antennas, so that N antennas track N targets and each radar tracks all the targets). It would have been obvious to modify Pleva in view of Stebbins and Quinn in view of Lee to include said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units responsive to a quantity of objects detected by said ECU responsive to received outputs of said plurality of RF sensor units because as more object come into view the more transmitters and receivers are need to detect them.
Claims 21-23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva et al (US 6642908) in view of Stebbins et al (US 20140346823) and Le Merrer et al (US 20160200275). Pleva (claim 21) vehicular sensing system, said vehicular sensing system (fig 8) comprising: a plurality of radio frequency (RF) sensor units disposed at a vehicle equipped with said vehicular sensing system, wherein individual RF sensor units of said plurality of RF sensor units, when disposed at the equipped vehicle, have respective fields of sensing exterior of the equipped vehicle (fig 2 and col 5, lines 12-22, “With the particular configuration shown in FIG. 2, four coverage zones 66a-66d are used. Each of the coverage zones 66a-66d utilizes one or more RF detection systems”); wherein each RF sensor unit of said plurality of RF sensor units comprises a unitary module that is configured to be disposed behind a vehicle component (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”); wherein each RF sensor unit of said plurality of said RF sensor units has multiple input multiple output (MIMO) operation (col 5, lines 12-22, “The RF detection system utilizes an antenna system which provides multiple beams in each of the coverage zones 66a-66d”); wherein each RF A signal bus 284 is coupled to antenna switch circuits 286, 288 in order to provide control signals to drive the switches which comprise the switch circuits. Circuits 286, 288 can include switches (e.g. switches 105, 106 of FIG. 5), phase lines (e.g. lines 103a-103h of FIG. 5) and a beamforming circuit (e.g. Butler matrix beamforming circuit 98 in FIG. 5). Also provided in the electronics portion 270 of the SOD system is a memory 190 in which software instructions, or code and data are stored. In the illustrative embodiment of FIG. 12, the memory 190 is provided as a flash memory 190”); wherein each RF sensor unit of said plurality of RF sensor units comprises an analog to digital converter and a data processor  (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing”); wherein said data processor of each RF sensor unit of said plurality of RF sensor units processes data provided from the receiving antennae of the respective RF sensor unit and generates an output of the respective RF sensor unit (col 14, line 53 to col 15, line 14, “the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing” and col 15, lines 43-52); an electronic control unit (ECU) disposed at the equipped vehicle; wherein outputs of respective RF sensor units of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU, and wherein the system clock is provided as a crystal controlled oscillator. An analog-to-digital (A/D) converter 280 receives the output of a video amplifier 282 and converts the signal to digital form for coupling to the DSP 30 for detection processing” and col 3, line 66 to col 4, line 17, “The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle. These output signals may include a range signal indicative of a range associated with the target, a range rate signal indicative of a range rate associated with the target and an azimuth signal indicative of the azimuth associated with the target relative to the vehicle 40. The output signals may be coupled to a control unit of the vehicle 40 for various uses such as in an intelligent cruise control system or a collision avoidance system” and col 4, lines 44-53), (claim 22) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU using a communication protocol of the equipped vehicle (fig 2 and col 4, lines 28-43 and col 3, line 66 to col 4 line 16, “The radar system 10 provides to the vehicle one or more output signals characterizing an object within its field of view via an output signal bus 46 to the vehicle”); (claim 23) the outputs of said plurality of RF sensor units are communicated by the respective RF sensor units to said ECU via a CAN bus network of the equipped vehicle (col 14, lines 53-67, “An electronics portion 270 of the SOD system includes the DSP 262, a power supply 272 and a connector 274 through which signal buses 42, 46 (FIG. 1) are coupled between the SOD system and the vehicle 40 (FIG. 1). The (claim 26) the vehicle component comprises one of a front bumper of the vehicle, a front grille of the vehicle, a rear bumper of the vehicle, a side panel of the vehicle, and a housing of an exterior mirror of the vehicle (col 5, lines 23-42, “It is also possible to provide a system which is both mounted inside the vehicle (e.g., in the bumper or other location”). Pleva does not teach said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units; and responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of the vehicle. Le Merrer teaches (claim 21) said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units (para 6, “Radar sensors provide a number of valuable inputs, including the ability to detect the range to the closest object with a high degree of accuracy (e.g. 5 cm)”). It would have been obvious to modify Pleva to include said ECU, responsive to received outputs of said plurality of RF sensor units, is operable to detect one or more objects present exterior the vehicle and closer than 7.5 cm from the vehicle and within the field of sensing of at least one RF sensor unit of said plurality of RF sensor units because it would indicate to the device to initiate a safety mechanism. Stebbins teaches (claim 21) the field of sensing of at least one RF sensor unit of said plurality of RF sensor units; and responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of the vehicle (para 24, “forward collision warning, lane ”). It would have been obvious to modify Pleva to include the field of sensing of at least one RF sensor unit of said plurality of RF sensor units; and responsive to received outputs of said plurality of RF sensor units, said vehicular sensing system provides object detection for a parking assist system of the vehicle because it is merely one of multiple implementation of a vehicular radar with no new or unexpected results.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Le Merrer as applied to claim 21 above, and further in view of Lee et al (US 20140022109). Lee teaches (claim 8) during operation, the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units is adjustable (para 7, “In some examples, the radar circuit may be dynamically reconfigured to allocate an adjustable number of channels to each of the transmit and receive antenna circuits”). It would have been obvious to modify Pleva in view of Stebbins and Le Merrer to include during operation, the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units is adjustable because as more object come into view the more transmitters and receivers are need to detect them.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pleva in view of Stebbins and Le Merrer in view of Lee as applied to claim 24 above, and further in view of Lewis (US 4319242). Lewis teaches said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units responsive to a The present invention exploits the high data-rate to increase the number of tracked targets at a lower data-rate per target by time-sharing the radars among the antennas, so that N antennas track N targets and each radar tracks all the targets). It would have been obvious to modify Pleva in view of Stebbins and Le Merrer in view of Lee to include said ECU adjusts the number of transmitting and receiving antenna utilized by each RF sensor unit of said plurality of RF sensor units responsive to a quantity of objects detected by said ECU responsive to received outputs of said plurality of RF sensor units because as more object come into view the more transmitters and receivers are need to detect them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648